                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:19-CV-409-RJC-DCK

 CYNTHIA HAMPTON,                                      )
                                                       )
                 Plaintiff,                            )
                                                       )
    v.                                                 )       ORDER
                                                       )
 CHARLOTTE-MECKLENBURG BOARD                           )
 OF EDUCATION,                                         )
                                                       )
                 Defendant.                            )
                                                       )

         THIS MATTER IS BEFORE THE COURT on “Defendant’s Motion To Dismiss”

(Document No. 13) filed February 28, 2020. This motion has been referred to the undersigned

Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is appropriate. Having

carefully considered the motion and the record, the undersigned will deny the motion as moot.

         The undersigned notes that the parties filed a “Stipulation Of Dismissal” (Document No.

14) on March 25, 2020. The parties’ Stipulation states in part that “since this accomplishes the

same relief as sought by the Defendant in its motion to dismiss, Defendant joins in the Stipulation

of Dismissal.” See (Document No. 14, p. 1 ¶8). As such, the undersigned finds that the pending

motion to dismiss is now moot.

         IT IS, THEREFORE, ORDERED that “Defendant’s Motion To Dismiss” (Document

No. 13) is DENIED AS MOOT.

                                      Signed: March 30, 2020
